Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Specie 1, Figures 3a-3b, Claims 1-6, 13-16, 19 and 20 in the reply filed on 02/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3.	Claims 1-6, 13-16, 19 and 20 are pending in the application. Claims 7-12, 17-18 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 13-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich (US 4,471,298) in view of Gibbs et al. (US 2006/0071679). (“Gibbs”).
6.	Regarding claim 1, Frohlich teaches An automated test equipment for testing one or more devices under test [Figures 1-3, an ATE for testing one or more DUT is shown], the automated test equipment comprising: a device-under-test interface comprising a plurality of blocks of spring- loaded pins configured to electrically contact a device-under-test board [Figures 1-3, a DUT interface comprising a plurality of blocks 16, 18 of spring loaded pins 22, 28 to electrically contact a DUT 10, see Column 8, lines 38-44]; and wherein a distance between a first and a second block of the plurality of blocks of spring-loaded pins is adjustable [Figures 1-3, a distance between a first and a second block of the plurality of blocks 16, 18 is adjustable]. 
Frohlich does not explicitly teach a test head configured to couple said device-under-test interface to a test instrument.
However, Gibbs teaches a test head configured to couple said device-under-test interface to a test instrument [Figure 1, a test head 18 is configured to couple the DUT interface board to a test instrument 24/36].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Frohlich with Gibbs. Frohlich shows wires for external connection for testing. Doing so would allow Frohlic to comprise a test head which would help facilitate testing by receiving and processing signals and hence improving testing.

7.	Regarding claim 2, Frohlich teaches wherein the plurality of blocks of spring-loaded pins comprises: a first group of blocks of spring-loaded pins; a second group of blocks of spring-loaded pins, and wherein a distance between the first group of blocks of spring-loaded pins and the second group of blocks of spring-loaded pins is adjustable [Figures 1-3, the distance between the first group of blocks 16 and the second group of blocks 18 is adjustable using rails].

9.	Regarding claim 4, Frohlich teaches wherein the plurality of blocks of spring-loaded pins are coupled to the test head via flexible cables [Figures 1-3, the test head is not shown but the flexible wire shown in Figure 1 would be coupled to the test head, see figure 1 below].

    PNG
    media_image1.png
    278
    617
    media_image1.png
    Greyscale

10.	Regarding claim 5, Frohlich teaches wherein at least one block of spring-loaded pins is guided using a linear rail [Figures 1-3, linear rails are shown].
11.	Regarding claim 6, Frohlich teaches wherein the first block of spring-loaded pins is guided using a first linear rail, wherein the second block of spring-loaded pins is guided using a second linear rail, and wherein a distance between the first block of spring-loaded pins and the second block of spring-loaded pins is operable to be varied by shifting the first ATSY-0078-02N01US/ACM/NAOSerial No.: 17/086,079 Examiner:3 Group Art Unit:block of spring-Figures 1-3, rail mechanism to adjust distance between first and second block of spring loaded pins is shown].
12.	Regarding claim 13, Frohlich teaches An apparatus [Figures 1-3, an apparatus is shown] comprising: a plurality of blocks of spring-loaded pins having an axis of travel, ATSY-0078-02N01US/ACM/NAOSerial No.: 17/086,079 Examiner:5 Group Art Unit:wherein the plurality of blocks of spring-loaded pins are operable (to electrically couple a test head to a device under test board) [Figures 1-3, a plurality of blocks 16, 18 of spring-loaded pins 22, 28 is shown, axis of travel can be seen based on Figure 3 for example]; and a mechanism to vary a distance, perpendicular to said axis of travel, between at least two blocks of said plurality of blocks of spring-loaded pins [Figures 1-3, a mechanism is shown to vary a distance perpendicular to the axis of travel].
Frohlich does not explicitly teach a test head configured to couple said device-under-test interface to a test instrument.
However, Gibbs teaches blocks are operable to electrically couple a test head to a device under test board [Figure 1, a test head 18 is coupled to the DUT interface board].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Frohlich with Gibbs. Frohlich shows wires for external connection for testing. Doing so would allow Frohlich to comprise a test head which would help facilitate testing by receiving and processing signals and hence improving testing.
13.	Regarding claim 14, Frohlich teaches wherein said mechanism comprises one or more linear rails configured to support said plurality of blocks of spring-loaded pins [Figures 1-3, linear rails are shown]. 
Figures 1-3, single rail 20 is shown].
15.	Regarding claim 16, Frohlich teaches wherein said at least two blocks of said plurality of blocks of spring-loaded pins are configured to move along at least two linear rails [Figures 1-3, two linear rails 15 and 17 are shown].
16.	Regarding claim 19, Frohlich teaches wherein said plurality of blocks of spring-loaded pins are electrically coupled to the test head via flexible cables [Figures 1-3, the test head is not shown but the flexible wire shown in Figure 1 would be coupled to the test head, see figure 1 above].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Frohlich (US 4,471,298).
19.	Regarding claim 20, Frohlich teaches A method for operating an automated test equipment for testing one or more devices under test [Figures 1-3, a method of operating an ATE for testing DUT is taught], the automated test equipment comprising a device-under-test interface, wherein the device-under-test interface comprises a plurality of blocks of spring-loaded pins [Figures 1-3, a plurality of blocks 16, 18 of spring loaded pins 22, 28 is shown], the method comprising: coupling one block of said plurality of blocks of spring-loaded pins to a first device under test board [Figures 1-3, one block 16 of the plurality of blocks is coupled to a first DUT board 10]; varying of a distance between at least two blocks of spring-loaded pins of the device under-test interface [Figures 1-3, using rail mechanism, a distance between blocks is adjusted]; and coupling the one block of said plurality of blocks of spring-loaded pins to a second device under test board subsequent to said varying [Figures 1-3, similar to applicant’s invention Figure 3, the one block can be coupled to a second device under test board 10 (different region/pads) subsequent to varying the distance].
Pertinent Prior Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Momohara (US 5,525,912) deals with probing equipment where probes are moved linearly in X and Y direction, meaning distance can be adjusted. See Figures 1-3.
	Eldridge et al. (US 7,230,437) deals with tester interface for IC probing where test head connectors are slidable on rails, enabling movement. See Figures 7-11, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868